DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102b as being anticipated by Mueller et al. (US 6,140,897).
	Regarding claim 1, Mueller discloses a circuit breaker comprising:
a base (12), 
a pair of separable contacts (28, 30) coupled to said base (12), and 
a trip bar (150) coupled to said base (12) and being structured to trip open said pair of separable contacts (28, 30), 
said trip assembly (see the drawing below) comprising: 
a housing member (see the drawing below) structured to be coupled to said base (12); and 
a lockout assembly (see the drawing below) comprising an actuation member (74) and a locking member (75) each coupled to said housing member (see the drawing below), 

wherein said lockout assembly (see the drawing below) is structured to move between a FIRST position corresponding to said separable contacts (28, 30) being in a closed position, and a SECOND position corresponding to said separable contacts (28, 30) being in an open position, and 
wherein, when said lockout assembly (see the drawing below) is in the SECOND position, said locking member (75) engages said actuation member (74) in order to maintain said separable contacts (28, 30) in the open position (see paras 20 and 21, figs. 26, 27).
Regarding claim 2, Mueller discloses:
wherein said actuation member (74) has a first retention feature (220); 
wherein said locking member (75) has a second retention feature (196); and
wherein, when said lockout assembly  (see the drawing above) is in the FIRST position, said first retention feature (220) engages said second retention feature (196) in order to maintain said locking member (75) in the FIRST position (see figure 26).
	Regarding claim 13, Mueller discloses:
a base (12); 
a pair of separable contacts (28, 30) coupled to said base (12); 
a trip bar (150) coupled to said base (12) and being structured to trip open said pair of separable contacts (28, 30); and 
a trip  assembly (see the drawing below) comprising: a housing member (see the drawing below) coupled to said base (12), and

said actuation member (74) being configured to engage said trip bar (150) in order to trip open said pair of separable contacts (28, 30); wherein said lockout assembly (see the drawing below) is structured to move between a FIRST position corresponding to said separable contacts being in a closed position, and a SECOND position corresponding to said separable contacts (28, 30) being in an open position, and 
wherein, when said lockout assembly (see the drawing below) is in the SECOND position, said locking member (75) engages said actuation member (74) in order to maintain said separable contacts (28, 30) in the open position.
[AltContent: textbox (Trip assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Housing member)][AltContent: arrow][AltContent: textbox (Lockout assembly)]			
    PNG
    media_image1.png
    375
    256
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    524
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 6,140,897).
Regarding claim 3, Mueller discloses:
wherein said actuation member (74) comprises a body portion, and said locking member (75) comprises a body portion.
However, Mueller does not disclose the first retention feature (220) is a protrusion extending outwardly from said body portion; wherein said second retention feature (196) is a grooved region in said body portion of said locking member (75); and wherein, when said lockout assembly is in the FIRST position, said protrusion extends into and engages said grooved region in order to maintain said locking member in the FIRST position.

Regarding claim 4, Mueller discloses:
wherein said grooved region comprises a first surface, a second surface extending from and being disposed substantially perpendicular to said first surface, and a third surface extending from and being disposed substantially perpendicular to said second surface, and spaced from said first surface (see the drawing below); 
wherein, when said lockout assembly (see the drawing below) is in the FIRST position, said protrusion engages said first surface; and 
wherein, when said lockout assembly (see the drawing below) moves from the FIRST position toward the SECOND position, said protrusion rotates out of engagement with the first surface and into engagement with the third surface, thereby releasing said locking member and allowing said locking member to move to the SECOND position (see figures 26 and 27).
[AltContent: textbox (2nd & 3rd surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st surface)][AltContent: arrow]
    PNG
    media_image3.png
    124
    294
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    253
    461
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    174
    432
    media_image5.png
    Greyscale

Regarding claim 5, Mueller discloses:
wherein said lockout assembly (see the drawing above) further comprises a biasing element (186) coupled to said locking member (75); and
wherein, when said lockout assembly (see the drawing above) moves from the FIRST position toward the SECOND position, said biasing element (186) drives said locking member (75) toward the SECOND position (see figures 26 and 27).   
Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 
Page 5, para. 4, applicant argued that: 
“Applicant would respectfully disagree and would note that Figs. 26-28 of Mueller et al. demonstrate that the alleged actuation member (74) is never engaged with the trip bar (150). While the alleged locking member (75) of Mueller et al. is engaged with the trip bar (150) in each of Figs. 26-28, the alleged actuation member (74) is not. While the coil spring (162) that is connected with the alleged actuation member (74) of Mueller et al. extends through the opening (230) formed in the trip bar (150), the coil spring (162) does not interact with the trip bar (150). Rather, Mueller et al. notes at column 11, lines 44-47 that “Trip bar 150 has an opening therein 230 sufficiently large to accommodate or pass the spring 162 in various modes of trip bar orientation”, which is to say that the trip bar (150) and the spring (162) do not interact with one another since the opening (230) is sufficiently large to accommodate the spring (162) therethrough in various orientations of the trip bar (150)”.

This argument is not found to be persuasive, because figure 17 below shows the trip bar (150) indirectly engaged/interacts with actuation member (74) by the spring (186).
		
    PNG
    media_image6.png
    224
    228
    media_image6.png
    Greyscale

Page 6, para. 3, applicant argued that: 
“Mueller et al. (i.e., the open position of the separable contacts), the alleged locking member (75) is not engaged with the alleged actuation member (74) as argued by the Examiner, and rather the two are disconnected from one another. As such, the alleged locking member (75) is not engaged with the alleged actuation member (74) in order to maintain said separable contacts (28, 30) in the open position since the alleged actuation member (74) and the alleged locking member (75) are spaced apart from one another and are thus disconnected in the open position of the separable contacts”.

This argument is not found to be persuasive, because the beveled portion 202 may provide an assist region for pushing the member 74 in the rightward direction (Col. 12, lines 1-27).  Therefore, the actuation (74) must be indirectly engaged with the trip bar (150) in order to open and close the trip unit.
Allowable Subject Matter
Claims 6-12 and 14-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest the trip assembly comprising:
Claim 6: said body portion of said actuation member has a tail portion, a latching portion, and a middle region disposed between said tail portion and said latching portion; wherein said trip assembly further comprises a plate member coupled to said housing member; wherein said plate member has a slot; wherein said tail portion is disposed on a first side of the slot and said latching portion is disposed on a second side of the slot; and wherein, when said lockout assembly moves from the FIRST position toward the SECOND position, said actuation member rotates about the slot.
Claim 7: said actuation member comprises a body portion having a tail portion, a latching portion, and a middle region extending therebetween; and wherein, when said lockout assembly moves from the FIRST position toward the SECOND position, said actuation member rotates about said middle region, thereby allowing said locking member to move linearly on a longitudinal axis.
Claim 10: said trip assembly further comprises a plate member coupled to said housing member; wherein said housing member is structured to be coupled to said base; wherein said housing member has a distal surface disposed opposite and distal said plate member; wherein said actuation member extends through said plate member; and wherein said locking member extends through said distal surface.
Claim 14: said lockout assembly further comprises a driving member and a plunger extending outwardly from said driving member; wherein said driving member is coupled to said housing member; wherein said plunger engages said actuation .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 4, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837